Curia.

The defendant has attempted to support his plea by insisting on an analogy between the endorser of a writ and the bail in a civil suit; which latter is exonerated by the statute relating to bail, if the scire facias is not taken out within the time mentioned in his plea. (2) But the analogy wholly fails, as in one case there is an express provision by statute, and in the other none.
The statute which provides for the liability of endorsers of original writs (3) has fixed no time within which process'shall issue; and although it may be reasonable to establish a limitation beyond which such liability shall not continue, it is not for us, but for the legislature, to do it.
*The objection to the declaration, if available at all, [ *413 1 could only be so on special demurrer. The defect suggested is in form only, not in substance. Let judgment be enterei. that the plea in bar is bad and insufficient. (a)

 Stat. 1784, c. 10, § 3.


 Stat. 1784, c. 28, § 10


 Ruggles vs. Ives, 6 Mass. Rep. 494.